By THE COURT.
Submitted on motion by the defendant-appellee seeking an order dismissing the appeal for the reason that the order appealed from is not a final order. The order under consideration is one striking certain allegations of negligence set forth in the petition. The appellant is opposing the motion, contending that the order deprives him of a substantial right by not permitting him to pursue further certain claims of alleged negligence; that it is an abuse of discretion and prevents a judgment. This is not a final order within the purview of §12223-3 GC. It leaves the action still pending in the trial court. The plaintiff may still succeed in the cause. It may be reviewed only on appeal after a final judgment has been entered. See Holbrook, Admr., v. Connelly, 6 Oh St 200; Betz v Industrial Commission, 139 Oh St 624.
The motion will be sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.